         Case 3:16-cv-06830-VC Document 520 Filed 10/02/20 Page 1 of 5



 1    [COUNSEL LISTED ON SIGNATURE PAGE]

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11

12     NEVRO CORP.,                                          Case No.    3:16-cv-06830-VC
13                           Plaintiff,                      STIPULATION AND
                                                             [PROPOSED] ORDER
14            v.                                             REGARDING SUMMARY
                                                             JUDGMENT HEARING AND
15     BOSTON SCIENTIFIC CORPORATION and                     BRIEFING SCHEDULE
       BOSTON SCIENTIFIC NEUROMODULATION
16     CORPORATION,
17                           Defendants.
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE SUMMARY JUDGMENT HEARING AND BRIEFING SCHEDULE
     CASE NO. 3:16-CV-06830-VC
      sf-4345125
         Case 3:16-cv-06830-VC Document 520 Filed 10/02/20 Page 2 of 5



 1           WHEREAS, at the September 1, 2020 Further Case Management Conference, the Court

 2    set a Motion Hearing date of December 10, 2020 at 10:00 AM, and directed the parties to file a

 3    stipulated briefing schedule;

 4           WHEREAS, the parties have conferred regarding a briefing schedule and believe that a

 5    later Motion Hearing and longer briefing schedule would facilitate the parties’ ability to carefully

 6    address the issues in dispute and thereby benefit the parties and the Court;

 7           WHEREAS, the parties have conferred regarding briefing page length and believe a

 8    reduction to the Court’s default page limitations for patent case cross-motions for summary

 9    judgment would be appropriate;

10           THEREFORE, the parties request that the Court reschedule the Motion Hearing to

11    January 14, 2021, or a date thereafter that is convenient for the Court, and issue the below order

12    on briefing deadlines and page limits:

13
                                  Event                                 Deadline
14
               Nevro to file:                                October 20, 2020
15
                   •    Summary judgment opening brief
16                 •    Any motion to strike
17             BSC to file:                                  November 13, 2020
18                 •    Summary judgment opening/
                        opposition brief
19
                   •    Any motion to strike
20                 •    Opposition to any motion to
21                      strike
               Nevro to file:                                December 7, 2020
22
                   •    Summary judgment
23                      opposition/reply brief
24                 •    Opposition to any motion to
                        strike
25
                   •    Reply in support of any motion to
26                      strike

27             BSC to file:                                  December 22, 2020
                    •   Summary judgment reply brief
28

     STIPULATION AND [PROPOSED] ORDER RE SUMMARY JUDGMENT HEARING AND BRIEFING SCHEDULE
     CASE NO. 3:16-CV-06830-VC                                                                         1
      sf-4345125
         Case 3:16-cv-06830-VC Document 520 Filed 10/02/20 Page 3 of 5



 1                  •   Reply in support of any motion
                        to strike
 2
               Summary Judgment Motion Hearing               January 14, 2021 at 10:00 a.m.
 3                                                           or thereafter, subject to the
                                                             Court’s schedule
 4

 5
             The parties’ summary judgment briefing shall follow the page limitations set forth in
 6
      Paragraph 53 of the Court’s Standing Order for Civil Cases, reduced by 20%, for sequential briefs
 7
      of 32, 40, 24, and 16 pages, respectively. The parties’ motions to strike shall follow the page
 8
      limitations set forth in Paragraph 33 of the Court’s Standing Order for Civil Case.
 9

10
       Dated: October 2, 2020                          MORRISON & FOERSTER LLP
11

12
                                                       By:     /s/ Michael A. Jacobs
13                                                             Michael A. Jacobs

14                                                             Michael A. Jacobs
                                                               Email: MJacobs@mofo.com
15                                                             Arturo J. Gonzalez
                                                               Email: AGonzalez@mofo.com
16                                                             Morrison & Foerster LLP
                                                               425 Market Street
17                                                             San Francisco, CA 94105-2482
                                                               T: 415.268.7455
18                                                             F: 415.268.7522

19                                                             Kenneth A. Kuwayti
                                                               Email: KKuwayti@mofo.com
20                                                             Eric C. Pai
                                                               Email: EPai@mofo.com
21                                                             Morrison & Foerster LLP
                                                               755 Page Mill Road
22                                                             Palo Alto, CA 94303
                                                               T: 650.813.5600
23                                                             F: 650.494.0792

24                                                             Attorneys for Plaintiff
                                                               NEVRO CORP.
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE SUMMARY JUDGMENT HEARING AND BRIEFING SCHEDULE
     CASE NO. 3:16-CV-06830-VC                                                                          2
      sf-4345125
         Case 3:16-cv-06830-VC Document 520 Filed 10/02/20 Page 4 of 5



 1

 2     Dated: October 2, 2020                      ARNOLD & PORTER KAYE SCHOLER LLP

 3

 4                                                 By:    /s/ Matthew Wolf
                                                          Matthew Wolf
 5
                                                          Matthew M. Wolf
 6                                                        Email: matthew.wolf@apks.com
                                                          Edward Han
 7                                                        Email: ed.han@apks.com
                                                          Marc A. Cohn
 8                                                        Email: marc.cohn@apks.com
                                                          Michael Kientzle
 9                                                        Email: Michael.kientzle@apks.com
                                                          William L. Louden
10                                                        Email: William.Louden@apks.com
                                                          Arnold & Porter Kaye Scholer LLP
11                                                        601 Massachusetts Ave., NW
                                                          Washington, DC 20001
12                                                        T: 202.942.5000
                                                          F: 202.942.5999
13
                                                          Thomas T. Carmack
14                                                        Email: Tom.Carmack@apks.com
                                                          Michael D.K. Nguyen
15                                                        Email: Michael.Nguyen@arnoldporter.com
                                                          Edmond K.A. Ahadome
16                                                        Email: Edmond.ahadome@apks.com
                                                          Carson D. Anderson
17                                                        Email: carson.anderson@arnoldporter.com
18

19                                                        Arnold & Porter Kaye Scholer LLP
                                                          3000 Palo Alto Square, Suite 500
20                                                        Palo Alto, CA 94306
                                                          T: 650.319.4500
21                                                        F: 650.319.4700
22                                                        Attorneys for Defendants
                                                          BOSTON SCIENTIFIC CORPORATION
23                                                        and BOSTON SCIENTIFIC
                                                          NEUROMODULATION CORPORATION
24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE SUMMARY JUDGMENT HEARING AND BRIEFING SCHEDULE
     CASE NO. 3:16-CV-06830-VC                                                                3
      sf-4345125
         Case 3:16-cv-06830-VC Document 520 Filed 10/02/20 Page 5 of 5



 1

 2
                                            ECF ATTESTATION
 3

 4           In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 5    document has been obtained from each of the other signatories.

 6
       Dated: October 2, 2020                                /s/ Michael A. Jacobs
 7
                                                             Michael A. Jacobs
 8

 9

10                                         [PROPOSED] ORDER

11
             Having considered the parties’ stipulation _______.
12

13           IT IS SO ORDERED.

14    Dated: _________________________              ____________________________________
                                                    The Honorable Vince Chhabria
15                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RE SUMMARY JUDGMENT HEARING AND BRIEFING SCHEDULE
     CASE NO. 3:16-CV-06830-VC                                                                          1
      sf-4345125
